DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  at least one of the secondary regulatory jurisdictions should recite at least one of the plurality of secondary regulatory jurisdictions.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1-20 recites receiving unstructured text describing circumstances of a motor vehicle collision; evaluating the unstructured text and identifying, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision; mapping the intent to an internal node of a decision tree corresponding to a set of prescribed fault-determination rules; successively prompting and receiving input responsive to the prompting and corresponding to details of the circumstances of the motor vehicle collision and identifying, based on the received input, a path through the decision tree starting from the internal node and ending at a leaf node of the decision tree, the leaf node corresponding to a fault-determination rule governing motor vehicle collisions and matching the circumstances of the motor vehicle collision; and providing a recommendation as to a fault determination for the motor vehicle collision based on the fault-determination rule, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the computer system, processor, memory, decision tree, neural network, and prompting, receiving, and input, the evaluating, mapping, identifying, and providing in the context of this claim encompasses evaluating a written claims submission regarding an accident and comparing the submission to the circumstances of the collision; using a flow chart including the fault determination rules; providing a recommendation of the determination of the fault. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using computer system, processor, memory, decision tree, neural network, prompting, receiving, and input. The computer system, processor, memory, decision tree, neural network, prompting, receiving, and input recited at a high-level of generality such that the additional elements amount no more than mere instructions to apply the exception using generic computer components. Further, the prompting and receiving steps are also recited at a high level of generality and amounts to mere post solution displaying and pre-solution receiving, which is a form of insignificant extra-solution activities.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer system, processor, memory, decision tree, neural network, prompting, receiving, and input, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The dependent claims do not recite further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or insignificant extra-solution activities that do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception.  Therefore, dependent claims 2-12, 14-19 are not patent eligible under the same rationale as provided for above.  The claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitations “the circumstances of motor vehicle collisions”, “the circumstances of the motor vehicle collisions”, and “the intents”; however, it is unclear to which circumstances, collisions, and intents are being referred as the independent claims previously introduced circumstances of a motor vehicle collisions, a fault-determination rule governing motor vehicle collisions, and an intent.
The term “earlier” in claims 10 and 19 is a relative term which renders the claim indefinite. The term “earlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, claims 9 and 19 recites “identify intents related to the circumstances of the motor vehicle collisions”; however, it is unclear to which intents are being referred as the independent claims previously introduced an associated intent related to the circumstances of the motor vehicle collision.
The term “less specific” in claims 7 and 18 is a relative term which renders the claim indefinite. The term “less specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds regarding the limitation wherein at least one of the secondary regulatory jurisdictions has an associated set of fault-determination rules that is less specific than the prescribed fault-determination rules of the first regulatory jurisdiction are unclear; further, Applicant’s specification [0098] recites at least one of the secondary regulatory jurisdictions may have an associated set of fault-determination rules that is less specific than the prescribed fault-determination rules of the first regulatory jurisdiction but does not appear to provide clarifying information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10417713 (“Brandmaier”) in view of US 11449946 (“Gutsell”) further in view of US 20210110484 (“Shalev”).
As per claim(s) 1, 13, and 20, Brandmaier discloses a computer system comprising: 
a processor; a memory storing instructions that, when executed by the computer system, cause the computer system to: 
receive, by the processor, data describing circumstances of a motor vehicle collision (see at least abstract, column 16 lines 49-65: receive event information from the respective MVEDRs of the vehicles involved in the collision); 
evaluate, by the processor, the data and identify, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision (see at least abstract, column 16 lines 49-65: receive event information from the respective MVEDRs of the vehicles involved in the collision); 
map the intent to an internal node of a decision tree corresponding to a set of prescribed fault-determination rules (see at least abstract, column 17 lines 4-46: fault determination module 438 may analyze the event data and the supplemental driving data to identify the at-fault participant and to determine the fault probability values (step 806). The fault determination module 438 may apply a fault determination ruleset 456 (step 808) when analyzing the event data and supplemental driving data. The fault determination ruleset may be configured, for example, to apply the rules of the road to the vehicle telematics received from the vehicles. In one example, the vehicle telematics data may indicate that prior to the collision, one of the vehicles made a left turn in front of an oncoming vehicle. Based on the telematics data, in this example, the fault determination ruleset may indicate that the left-turning vehicle is at fault or at least likely to be at fault; fault determination ruleset may be implemented, for example, as a decision tree or decision table, using conditional statements or switch statements, and combinations thereof. It will be appreciated that various approaches may be selectively employed for implementing the fault determination ruleset.); 
successively prompt and receive, by the processor, input responsive to the prompting and corresponding to details of the circumstances of the motor vehicle collision and identify, based on the received input, a fault-determination rule governing motor vehicle collisions and matching the circumstances of the motor vehicle collision (see at least abstract, column 17 lines 4-46: fault determination module 438 may analyze the event data and the supplemental driving data to identify the at-fault participant and to determine the fault probability values (step 806). The fault determination module 438 may apply a fault determination ruleset 456 (step 808) when analyzing the event data and supplemental driving data. The fault determination ruleset may be configured, for example, to apply the rules of the road to the vehicle telematics received from the vehicles. In one example, the vehicle telematics data may indicate that prior to the collision, one of the vehicles made a left turn in front of an oncoming vehicle. Based on the telematics data, in this example, the fault determination ruleset may indicate that the left-turning vehicle is at fault or at least likely to be at fault; fault determination ruleset may be implemented, for example, as a decision tree or decision table, using conditional statements or switch statements, and combinations thereof. It will be appreciated that various approaches may be selectively employed for implementing the fault determination ruleset, column 17 lines 46-55: Based on the fault determination ruleset 456, the fault determination module 438 may generate one or more fault probability values that respectively indicate the likelihood each participant is at fault for the collision (step 810)); and 
provide, by the processor, a recommendation as to a fault determination for the motor vehicle collision based on the fault- determination rule (see at least abstract, column 17 lines 4-46: fault determination module 438 may analyze the event data and the supplemental driving data to identify the at-fault participant and to determine the fault probability values (step 806). The fault determination module 438 may apply a fault determination ruleset 456 (step 808) when analyzing the event data and supplemental driving data. The fault determination ruleset may be configured, for example, to apply the rules of the road to the vehicle telematics received from the vehicles. In one example, the vehicle telematics data may indicate that prior to the collision, one of the vehicles made a left turn in front of an oncoming vehicle. Based on the telematics data, in this example, the fault determination ruleset may indicate that the left-turning vehicle is at fault or at least likely to be at fault; fault determination ruleset may be implemented, for example, as a decision tree or decision table, using conditional statements or switch statements, and combinations thereof. It will be appreciated that various approaches may be selectively employed for implementing the fault determination ruleset, column 17 lines 46-55: Based on the fault determination ruleset 456, the fault determination module 438 may generate one or more fault probability values that respectively indicate the likelihood each participant is at fault for the collision (step 810). The fault determination module 438 may then attribute fault to one of the participants based on the fault probability values (step 812). As an example, the fault determination module 438 may attribute fault to the participant associated with the higher fault probability value.).
Brandmaier does not explicitly disclose receive, by the processor, unstructured text describing circumstances of a motor vehicle collision; evaluate, by the processor, the unstructured text and identify, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision.
However, Gutsell teaches receive, by the processor, unstructured text describing circumstances of a motor vehicle collision (see at least abstract: receiving natural language input associated with a first aspect of the critical event; parsing the natural language input and identifying a first value corresponding to the first aspect; determining, based on the first value, a second aspect (e.g., severity of damage) of the critical event; requesting the user device to send images of the second aspect; after receiving the images, determining a second value corresponding to the second aspect; generating, by the computing device and via a user interface of the user device, a representation of the critical event; receiving, from the user device, an approval of the representation; and generating a damage assessment); 
evaluate, by the processor, the unstructured text and identify, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision (see at least abstract: receiving natural language input associated with a first aspect of the critical event; parsing the natural language input and identifying a first value corresponding to the first aspect; determining, based on the first value, a second aspect (e.g., severity of damage) of the critical event; requesting the user device to send images of the second aspect; after receiving the images, determining a second value corresponding to the second aspect; generating, by the computing device and via a user interface of the user device, a representation of the critical event; receiving, from the user device, an approval of the representation; and generating a damage assessment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Gutsell in order to provide automated recovery after a critical event. 
Brandmaier discloses fault-determination rules and the decision tree but does not explicitly disclose a path through the decision tree starting from the internal node and ending at a leaf node of the decision tree, the leaf node corresponding to a fault-determination rule.
However, Shalev teaches a path through the decision tree starting from the internal node and ending at a leaf node of the decision tree, the leaf node corresponding to a rule (see at least abstract, [0213]-[0215], [0218]: Every leaf node should implement a policy that, based on the entire path from the root to the leaf, defines a set of Desires (e.g., a set of navigational goals for the host vehicle, [0219]: Plain road node 911 includes three child nodes: stay node 909, overtake left node 917, and overtake right node 915. Stay refers to a situation in which the host vehicle would like to keep driving in the same lane. The stay node is a leaf node (no outgoing edges/lines). Therefore, it the stay node defines a set of Desires, [0225]: driving policy module 803 may be required to choose a path from the root node to a leaf that goes through all critical nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Shalev in order to help determine a safety action of the host vehicle and provide standardization of safety assurance (see at least Shalev [0004]). 

As per claim(s) 2, 14, Brandmaier discloses wherein the instructions, when executed by the computer system, further cause the computer system to: initiate processing of an insurance claim related to the motor vehicle collision wherein responsibility for the motor vehicle collision is to be apportioned between one or more insurers based on the recommendation as to the determination of fault (see at least abstract, column 18 lines 35-57: if there is not a dispute over fault, then the fault determination module may automatically assign liability to the third part insurer, column 23 lines 5-10, 29-42: claims processing module 442 may additionally or alternatively be configured to allocate settlement payments between the insurer and third-party insurers. In some example embodiments, the insurance management system may charge a settlement fee when a claim is settled using the system. The insurance management system may also employ the fault determination probabilities to determine respective portions of a settlement payment shared between one insurer and another insurer. As an example, if the insurers agree that one of the drivers was 35% at fault and the other driver was 65% at fault, then one of the insurers may agree to provide 35% of the settlement payment, and the other insurer may agree to provide 65% of the settlement payment). 

As per claim(s) 3, 15, Brandmaier discloses fault-determination rules and the decision tree but does not explicitly disclose wherein the prompting includes presenting prompts based on intermediate nodes along the path between the internal node and the leaf node of the decision tree.
However, Shalev teaches wherein the prompting includes presenting prompts based on intermediate nodes along the path between the internal node and the leaf node of the decision tree (see at least abstract, [0213]-[0215], [0218]: Every leaf node should implement a policy that, based on the entire path from the root to the leaf, defines a set of Desires (e.g., a set of navigational goals for the host vehicle, [0219]: Plain road node 911 includes three child nodes: stay node 909, overtake left node 917, and overtake right node 915. Stay refers to a situation in which the host vehicle would like to keep driving in the same lane. The stay node is a leaf node (no outgoing edges/lines). Therefore, it the stay node defines a set of Desires, [0225]: driving policy module 803 may be required to choose a path from the root node to a leaf that goes through all critical nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Shalev in order to help determine a safety action of the host vehicle and provide standardization of safety assurance (see at least Shalev [0004]). 

As per claim(s) 8, Brandmaier discloses wherein the instructions, when executed by the computer system, further cause the computer system to: calculate a confidence level in association with the recommendation (see at least abstract, column 17 lines 55-67: fault determination module 438 may be configured to determine that fault cannot be accurately attributed to one participant over the other. For example, the fault determination module 438 may conclude that fault cannot be attributed where the fault probability values for each participant are equal or where the difference between the fault probability values does not exceed a predetermined threshold. As an example, the fault determination module 438 may conclude that fault can be accurately attributed where the respective fault values are 75% likelihood of fault versus 25% likelihood of fault—a fifty percentage point difference—but that fault cannot be accurately attributed where the respective fault values are 53% likelihood of fault versus 47% likelihood of fault—only a six percentage point difference). 

As per claim(s) 9, Brandmaier discloses wherein the instructions, when executed by the computer system, further cause the computer system to: calculate a confidence level in association with the recommendation (see at least abstract, column 17 lines 55-67: fault determination module 438 may be configured to determine that fault cannot be accurately attributed to one participant over the other. For example, the fault determination module 438 may conclude that fault cannot be attributed where the fault probability values for each participant are equal or where the difference between the fault probability values does not exceed a predetermined threshold. As an example, the fault determination module 438 may conclude that fault can be accurately attributed where the respective fault values are 75% likelihood of fault versus 25% likelihood of fault—a fifty percentage point difference—but that fault cannot be accurately attributed where the respective fault values are 53% likelihood of fault versus 47% likelihood of fault—only a six percentage point difference) but does not explicitly disclose training a natural-language processing neural network for use in evaluating unstructured text describing the circumstances of motor vehicle collisions to identify intents related to the circumstances of the motor vehicle collisions. 
However, Gutsell teaches training a natural-language processing neural network for use in evaluating unstructured text describing the circumstances of motor vehicle collisions to identify intents related to the circumstances of the motor vehicle collisions (see at least abstract, column 16 lines 13-30: NLP system 266 may utilize machine learning models for the processing of natural language input, e.g., to identify aspects of critical events and/or to identify responses describing aspects of critical events.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Gutsell in order to identify aspects of critical events. 

As per claim(s) 10, Brandmaier does not explicitly disclose receive, by the processor, unstructured text describing circumstances of a motor vehicle collision; evaluate, by the processor, the unstructured text and identify, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision.
However, Gutsell teaches wherein the evaluation of the unstructured text and the identification of the associated intent related to the circumstances of the motor vehicle collision is performed using a natural-language processing neural network trained using an earlier version of the data set (see at least abstract: receiving natural language input associated with a first aspect of the critical event; parsing the natural language input and identifying a first value corresponding to the first aspect; determining, based on the first value, a second aspect (e.g., severity of damage) of the critical event; requesting the user device to send images of the second aspect; after receiving the images, determining a second value corresponding to the second aspect; generating, by the computing device and via a user interface of the user device, a representation of the critical event; receiving, from the user device, an approval of the representation; and generating a damage assessment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Gutsell in order to provide automated recovery after a critical event. 

As per claim(s) 19, Brandmaier discloses wherein the instructions, when executed by the computer system, further cause the computer system to: calculate a confidence level in association with the recommendation (see at least abstract, column 17 lines 55-67: fault determination module 438 may be configured to determine that fault cannot be accurately attributed to one participant over the other. For example, the fault determination module 438 may conclude that fault cannot be attributed where the fault probability values for each participant are equal or where the difference between the fault probability values does not exceed a predetermined threshold. As an example, the fault determination module 438 may conclude that fault can be accurately attributed where the respective fault values are 75% likelihood of fault versus 25% likelihood of fault—a fifty percentage point difference—but that fault cannot be accurately attributed where the respective fault values are 53% likelihood of fault versus 47% likelihood of fault—only a six percentage point difference). 
Brandmaier does not explicitly disclose receive, by the processor, unstructured text describing circumstances of a motor vehicle collision; evaluate, by the processor, the unstructured text and identify, based on the evaluation, an associated intent related to the circumstances of the motor vehicle collision.
However, Gutsell teaches wherein the evaluation of the unstructured text and the identification of the associated intent related to the circumstances of the motor vehicle collision is performed using a natural-language processing neural network trained using an earlier version of the data set (see at least abstract: receiving natural language input associated with a first aspect of the critical event; parsing the natural language input and identifying a first value corresponding to the first aspect; determining, based on the first value, a second aspect (e.g., severity of damage) of the critical event; requesting the user device to send images of the second aspect; after receiving the images, determining a second value corresponding to the second aspect; generating, by the computing device and via a user interface of the user device, a representation of the critical event; receiving, from the user device, an approval of the representation; and generating a damage assessment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Gutsell in order to provide automated recovery after a critical event. 

Claim(s) 4, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Gutsell in view of Shalev further in view of US 20170053461 (“Pal”).

As per claim(s) 4, 16, Brandmaier discloses wherein the prescribed fault-determination rules correspond to a first regulatory jurisdiction (see at least abstract, column 17 lines 4-46) but Brandmaier does not explicitly disclose wherein providing the recommendation as to the determination of fault for the motor vehicle collision based on the fault-determination rule includes mapping the fault-determination rule to a corresponding fault-determination rule of a second regulatory jurisdiction and providing the recommendation as to the determination of fault based on the corresponding fault-determination rule.
However, Pal teaches wherein providing the recommendation as to the determination of fault for the motor vehicle collision based on the fault-determination rule includes mapping the fault-determination rule to a corresponding fault-determination rule of a second regulatory jurisdiction and providing the recommendation as to the determination of fault based on the corresponding fault-determination rule (see at least abstract, [0075], [0111]: different traffic scenarios (e.g., low traffic, high traffic, different traffic laws, single-lane traffic, multi-lane traffic, etc.), [0156]-[0157], [0171], claim 1: extracting a vehicle motion characteristic from at least one of the location dataset and the motion dataset, wherein the vehicle motion characteristic describes the movement of the vehicle within a time window of the first time period; detecting the vehicular accident event with the accident detection model and at least one of the second location dataset and the second motion dataset; in response to detecting the vehicular accident event, automatically initiating an accident response action at the mobile computing device, claim 5: a traffic dataset describing traffic conditions proximal a vehicle location extracted from the second location dataset, wherein the traffic conditions comprise at least one of: a traffic level, a traffic law, and accident data, wherein detecting the vehicular accident event comprises detecting the vehicular accident event with the accident detection model, the traffic dataset, and the at least one of the second location dataset and the second motion dataset).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Pal in order to automatically initiate an accident response action and to provide prompt transmission of time sensitive information.

As per claim(s) 11, Brandmaier does not explicitly disclose wherein at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting is received via a chat bot. 
However, Pal teaches wherein at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting is received via a chat bot (see at least abstract, [0132]: Virtual assistants can include any one or more of: a chat bot, vocal input bot, media bot, analysis bot, technical support bot, decision support bot, and/or any other suitable virtual assistant.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of  Pal in order to provide a virtual assistant that aids with tasks related to vehicular accident events.

Claim(s) 5-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Gutsell, in view of Shalev, further in view of Pal, further in view of US 20130304517 (“Florence”).

As per claim(s) 5, Brandmaier does not explicitly disclose wherein the instructions, when executed by the computer system, further cause the computer system to: identify the second regulatory jurisdiction from amongst a plurality of secondary regulatory jurisdictions.
However, Florence teaches wherein the instructions, when executed by the computer system, further cause the computer system to: identify the second regulatory jurisdiction from amongst a plurality of secondary regulatory jurisdictions (see at least abstract, [0003]: different states have different negligence rules that might alter the subrogation potential of insurance claims, [0046]-[0048]: negligence rule database or spreadsheet 1000 according to some embodiments. The table may include, for example, entries identifying all 50 states in the United States along with the District of Columbia and any other covered territory; For example, Alabama might implement a "contributory" negligence rule while Alaska implements a "comparative" rule. According to some embodiments, the negligence rule 1004 might comprise a numerical value representing how a subrogation potential score should be adjusted, claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Florence in order to help identify subrogation potential in an automated, efficient, and accurate manner.

As per claim(s) 6, Brandmaier does not explicitly disclose wherein the second regulatory jurisdiction is identified based on a current location of an input device used to provide at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting. 
However, Pal teaches wherein the second regulatory jurisdiction is identified based on a current location of an input device used to provide at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting (see at least abstract, [0075], [0111]: different traffic scenarios (e.g., low traffic, high traffic, different traffic laws, single-lane traffic, multi-lane traffic, etc.), [0156]-[0157], [0171], claim 1: extracting a vehicle motion characteristic from at least one of the location dataset and the motion dataset, wherein the vehicle motion characteristic describes the movement of the vehicle within a time window of the first time period; detecting the vehicular accident event with the accident detection model and at least one of the second location dataset and the second motion dataset; in response to detecting the vehicular accident event, automatically initiating an accident response action at the mobile computing device, claim 5: a traffic dataset describing traffic conditions proximal a vehicle location extracted from the second location dataset, wherein the traffic conditions comprise at least one of: a traffic level, a traffic law, and accident data, wherein detecting the vehicular accident event comprises detecting the vehicular accident event with the accident detection model, the traffic dataset, and the at least one of the second location dataset and the second motion dataset, [0132]: determining virtual assistant inputs (e.g., triggers), outputs (e.g., responses), parameters (e.g., personality, etc.), and/or other related aspects can be based on natural language processing, artificial intelligence, and/or other suitable virtual assistant development tool.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Pal in order to automatically initiate an accident response action and to provide prompt transmission of time sensitive information.

As per claim(s) 7, 18, Brandmaier does not explicitly disclose wherein at least one of the secondary regulatory jurisdictions has an associated set of fault-determination rules that is less specific than the prescribed fault-determination rules of the first regulatory jurisdiction. 
However, Florence teaches wherein at least one of the secondary regulatory jurisdictions has an associated set of fault-determination rules that is less specific than the prescribed fault-determination rules of the first regulatory jurisdiction (see at least abstract, [0003]: different states have different negligence rules that might alter the subrogation potential of insurance claims, [0046]-[0048]: negligence rule database or spreadsheet 1000 according to some embodiments. The table may include, for example, entries identifying all 50 states in the United States along with the District of Columbia and any other covered territory; For example, Alabama might implement a "contributory" negligence rule while Alaska implements a "comparative" rule. According to some embodiments, the negligence rule 1004 might comprise a numerical value representing how a subrogation potential score should be adjusted, claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Florence in order to help identify subrogation potential in an automated, efficient, and accurate manner.

As per claim(s) 17, Brandmaier does not explicitly disclose identifying the second regulatory jurisdiction from amongst a plurality of secondary regulatory jurisdictions, wherein the second regulatory jurisdiction is identified based on a current location of an input device used to provide at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting. 
However, Pal teaches wherein the second regulatory jurisdiction is identified based on a current location of an input device used to provide at least one of the unstructured text describing the circumstances of the motor vehicle collision and the input received responsive to the prompting (see at least abstract, [0075], [0111]: different traffic scenarios (e.g., low traffic, high traffic, different traffic laws, single-lane traffic, multi-lane traffic, etc.), [0156]-[0157], [0171], claim 1: extracting a vehicle motion characteristic from at least one of the location dataset and the motion dataset, wherein the vehicle motion characteristic describes the movement of the vehicle within a time window of the first time period; detecting the vehicular accident event with the accident detection model and at least one of the second location dataset and the second motion dataset; in response to detecting the vehicular accident event, automatically initiating an accident response action at the mobile computing device, claim 5: a traffic dataset describing traffic conditions proximal a vehicle location extracted from the second location dataset, wherein the traffic conditions comprise at least one of: a traffic level, a traffic law, and accident data, wherein detecting the vehicular accident event comprises detecting the vehicular accident event with the accident detection model, the traffic dataset, and the at least one of the second location dataset and the second motion dataset, [0132]: determining virtual assistant inputs (e.g., triggers), outputs (e.g., responses), parameters (e.g., personality, etc.), and/or other related aspects can be based on natural language processing, artificial intelligence, and/or other suitable virtual assistant development tool.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Pal in order to automatically initiate an accident response action and to provide prompt transmission of time sensitive information.
However, Florence teaches wherein the instructions, when executed by the computer system, further cause the computer system to: identify the second regulatory jurisdiction from amongst a plurality of secondary regulatory jurisdictions (see at least abstract, [0003]: different states have different negligence rules that might alter the subrogation potential of insurance claims, [0046]-[0048]: negligence rule database or spreadsheet 1000 according to some embodiments. The table may include, for example, entries identifying all 50 states in the United States along with the District of Columbia and any other covered territory; For example, Alabama might implement a "contributory" negligence rule while Alaska implements a "comparative" rule. According to some embodiments, the negligence rule 1004 might comprise a numerical value representing how a subrogation potential score should be adjusted, claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Florence in order to help identify subrogation potential in an automated, efficient, and accurate manner.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Gutsell in view of Shalev in view of Pal further in view of US 10657603 (“Harding”).
As per claim(s) 12, Brandmaier discloses prescribed fault determination rules but does not explicitly disclose wherein the instructions, when executed by the computer system, further cause the computer system to: identify the decision tree from amongst a plurality of decision trees corresponding to sets of rules of different jurisdictions. 
However, Pal teaches sets of rules of different jurisdictions (see at least abstract, [0075], [0111]: different traffic scenarios (e.g., low traffic, high traffic, different traffic laws, single-lane traffic, multi-lane traffic, etc.), [0156]-[0157], [0171], claim 1: extracting a vehicle motion characteristic from at least one of the location dataset and the motion dataset, wherein the vehicle motion characteristic describes the movement of the vehicle within a time window of the first time period; detecting the vehicular accident event with the accident detection model and at least one of the second location dataset and the second motion dataset; in response to detecting the vehicular accident event, automatically initiating an accident response action at the mobile computing device, claim 5: a traffic dataset describing traffic conditions proximal a vehicle location extracted from the second location dataset, wherein the traffic conditions comprise at least one of: a traffic level, a traffic law, and accident data, wherein detecting the vehicular accident event comprises detecting the vehicular accident event with the accident detection model, the traffic dataset, and the at least one of the second location dataset and the second motion dataset).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of Pal in order to automatically initiate an accident response action and to provide prompt transmission of time sensitive information.
Brandmaier discloses prescribed fault-determination rules (see at least abstract, column 17 lines 4-46) but does not explicitly disclose wherein the instructions, when executed by the computer system, further cause the computer system to: identify the decision tree from amongst a plurality of decision trees corresponding to sets of rules.  
However, Harding teaches wherein the instructions, when executed by the computer system, further cause the computer system to: identify the decision tree from amongst a plurality of decision trees corresponding to sets of rules s (see at least abstract, column 4 lines 5-45: to avoid overfitting, multiple decision trees are added together, when a decision tree attempts to identify an insurance claim page, the system first trains a decision tree on words and phrases that are unique to insurance claims. The decision tree is trained to minimize a loss function—such as a mean squared error (when mean is used) or mean absolute error (when median is used), for example,—by recursively splitting the training data in a way that maximizes a recognition of insurance claim criterion until a limit is met. The criterion is chosen so that the loss function is minimized by each split. In some alternate machine learning algorithms, the process is based on an extreme gradient boost). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Brandmaier by incorporating the teachings of  Harding in order to use contextual knowledge to efficient route documents to destinations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668